Citation Nr: 1819211	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a lobectomy due to granuloma of the right lower lung with chronic bronchitis and chronic obstructive pulmonary disease (COPD) from November 6, 1996 to June 25, 2000, a rating in excess of 30 percent from June 4, 2002 to September 22, 2009, and a rating in excess of 60 percent on and after September 23, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1959 to December 1979, including service in the Vietnam War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 1998 rating decision, in pertinent part, the RO denied a rating in excess of 30 percent for lobectomy due to granuloma of the right lower lung.  

In September 1998, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript is of record.  

This issue was previously remanded by the Board in March 1999 and October 2003 for further development.  

In May 2006, the Veteran was notified that the Veterans Law Judge who held the September 1998 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and instructed that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  Because the Veteran responded later in May 2006 that he did not wish to appear at another Board hearing, the Board will consider the claim on the evidence of record.  

The Board denied a disability rating in excess of 30 percent for a lobectomy of the right lower lung due to granuloma in a July 2006 decision.  The Veteran moved for reconsideration of the Board's decision in November 2006 but withdrew his motion in February 2007.  The Veteran then appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the parties agreed to vacate the Board's decision with regard to, in pertinent part, the lobectomy claim and remand the case to the Board for additional development.  The JMPR was incorporated by reference in a Court order dated in February 2008.

In a March 2003 Supplemental Statement of the Case (SSOC), the Agency of Original Jurisdiction (AOJ), in pertinent part, granted a 100 percent rating for lobectomy due to granuloma of the right lower lung from June 26, 2000 to June 3, 2002.  Accordingly, the issue of entitlement to an increased rating for the Veteran's service-connected lobectomy during that period when the 100 percent rating was in effect is no longer before the Board.  The discussion in this document is for those times when the temporary total rating was not assigned.  Nothing herein should be taken as affecting that period.  

In a December 2009 rating decision, the AOJ, in pertinent part, granted a 60 percent rating for lobectomy due to granuloma of the right lower lung, effective September 23, 2009.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2013 rating decision, the AOJ granted service connection for chronic bronchitis and COPD, effective November 6, 1996, and merged them into the existing lobectomy rating.  The Board has recharacterized the issue on appeal accordingly.  

This issue was previously remanded by the Board in July 2008, July 2009, April 2012, June 2014, December 2014, and January 2017 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On and after November 6, 1996, the Veteran's lobectomy due to granuloma of the right lower lung with chronic bronchitis and COPD has manifested as, among other symptoms, pulmonary hypertension.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a disability rating of 100 percent for granuloma of the right lower lung with chronic bronchitis and COPD have been met on and after November 6, 1996.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.96, 4.97, Diagnostic Code 6844 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his lobectomy due to granuloma of the right lower lung with chronic bronchitis and COPD warrants higher ratings than those currently assigned.  It is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6844, for post-surgical residuals of a lobectomy, with a 30 percent rating from January 1, 1980 to June 25, 2000, a 100 percent rating from June 26, 2000 to June 3, 2002, a 30 percent rating from June 4, 2002 to September 22, 2009, and a 60 percent rating on and after September 23, 2009.  VA received the Veteran's claim for an increased rating on November 6, 1996.  

38 C.F.R. § 4.97, Diagnostic Code 6844 calls for a rating under the General Rating Formula for Restrictive Lung Disease.  The formula contains a wide range of rating criteria but, for the purposes of this case, one of them is dispositive: the formula provides that a 100 percent evaluation is warranted for pulmonary hypertension (shown by echocardiogram or cardiac catheterization).  

The Veteran was afforded a VA examination in September 2014.  The examiner's diagnoses included pulmonary hypertension.  The examiner indicated that the Veteran's pulmonary hypertension was shown by echocardiogram or cardiac catheterization.  The examiner also opined that the Veteran's pulmonary hypertension "was diagnosed in 1972 so it is not new."

Based primarily on the September 2014 VA examination report, in a June 2015 rating decision, the AOJ granted service connection for pulmonary hypertension associated with lobectomy due to granuloma of the right lower lung with chronic bronchitis and COPD, effective November 6, 1996.  VA has therefore conceded that the Veteran has had pulmonary hypertension throughout the period on appeal and that this pulmonary hypertension is associated with his lobectomy.

Because the service-connected residuals of the Veteran's lobectomy have included pulmonary hypertension throughout the period on appeal, a 100 percent rating is warranted on and after November 6, 1996.  Instead, the Veteran's pulmonary hypertension is separately rated 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7000 (2017), for valvular heart disease.  The Board finds that the AOJ was in error when it granted a separate 30 percent rating for pulmonary hypertension instead of using pulmonary hypertension as a basis for a 100 percent rating for the Veteran's lobectomy and that this error was to the Veteran's detriment.  

The evaluation of the same disability under various diagnoses is referred to as pyramiding and is to be avoided.  38 C.F.R. § 4.14 (2017).  The Board acknowledges that its grant of a 100 percent rating based on pulmonary hypertension for the Veteran's lobectomy due to granuloma of the right lower lung with chronic bronchitis and COPD on and after November 6, 1996 overlaps with the existing separate 30 percent rating for pulmonary hypertension and that this would result in pyramiding.  In issuing its rating decision pursuant to the Board's order, the AOJ should take appropriate action to avoid pyramiding and an overpayment of benefits.   


ORDER

Entitlement to a rating of 100 percent for granuloma of the right lower lung with chronic bronchitis and COPD is granted on and after November 6, 1996, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


